Citation Nr: 0124805	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-02 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left ankle fracture prior to May 31, 2000.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Manila Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran does not have the requisite service for 
receipt of pension benefits as he did not serve on active 
duty during a period of war.

2.  Ankylosis of the left ankle has not been demonstrated.

3.  The left ankle disorder has not significantly changed 
during the appeal period.


CONCLUSIONS OF LAW

1.  The veteran does not meet the basic criteria for 
entitlement to a nonservice-connected pension.  38 U.S.C.A. 
§§ 101, 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left ankle fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.71a, Codes 5270, 5271 (2001).

3.  Left ankle fracture residuals have been 20 percent 
disabling during the appeal period.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Codes 5270, 
5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decision and 
the SOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He has also been afforded several VA 
examinations during the course of his appeal.  He also 
appeared at a hearing before a local hearing officer in June 
2000.  VA has met all VCAA duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Pension Benefits

VA regulations provide that a veteran of any period of war, 
who becomes permanently and totally disabled due to non-
service-connected disability not the result of their own 
willful misconduct, is entitled to a pension.  38 U.S.C.A. 
§ 1521(a) (West 1991); 38 C.F.R. § 3.3 (2000).  The veteran 
must have served in the active military, naval or air 
service: (1) for at least ninety days during a period of war; 
or (2) during a period of war and was discharged or released 
from service for a service-connected disability; or (3) for 
at least ninety consecutive days which began or ended during 
a period of war; or (4) for an aggregate of at least ninety 
days in two or more separate periods of service during more 
than one period of war. Id.; 38 U.S.C.A. § 1521(j) (West 
1991).

The beginning and ending dates of each war period starting 
with the Indian War are set forth in 38 C.F.R. § 3.2.  The 
following periods are recognized as wartime service during 
the Vietnam era: (1) February 28, 1961 to May 7, 1975, for 
veterans who served in the Republic of Vietnam during that 
time period; and (2) August 5, 1964, to May 7, 1975, for all 
other veterans of the Vietnam era.  38 U.S.C.A. § 101(29); 
38 C.F.R. § 3.2(f).

The veteran's DD Form 214 shows that he served on active duty 
from August 1957 to May 1962.  There is no evidence of 
record, nor is it contended, that the veteran had additional 
periods of active duty service.

In a May 2000 letter, the veteran indicated that he enlisted 
for a four year term from August 27, 1957, to August 27, 
1961.  He then reported that he was given a nine month 
presidential extension from August 27, 1961, to May 22, 1962.  
The veteran noted that the 7th fleet -USS Jenkins DDE.- 447, 
patrolled China, Taiwan, and Vietnam.  At the time of his 
June 2000 hearing, the veteran again testified as to the 
above reported events.  

In September 2000, the veteran forwarded copies of his 
personnel history records.  These records reveal that the 
veteran served aboard the USS Jenkins until July 1960.  

In his January 2001 notice of disagreement, the veteran 
reported that he was in the zone of war from May 7, 1962, to 
May 22, 1962, at Subic Naval Air Base, Philippines.  He 
stated that "he stood watch and worked on supplies, docks 
and warehouse, for incoming and outgoing Naval ships for 
Vietnam across China Seas, Subic, Cubi point Naval Air, Clark 
Field A.F.B, San Miguel and Poro Points and Camp O Donnell 
Naval Communications were all primary logistic bases 1st jump 
off point for the Vietnam Conflict they are 45 minutes by Jet 
and 4-5 hours by Destroyer".  

He indicated "being attached to the U.S. Marine, Marine 
Corps Recruit S.D. California which were 1st hand privilege 
to know for clearing purposes (fleet marines overseas) that 
the U.S. military already had marines and Army Special Forces 
inside Vietnam as early as 1960's as the conflict progresses 
they were being supplied from the bases in the Philippines, 
Korea, Japan, Guam, Diego Garcia Transit with naval fleets as 
well".  The veteran reported that he was in the U.S. Naval 
Base Subic, P.I., May 7, 1962, to May 22, 1962.  

In his March 2001 substantive appeal, the veteran again 
reported that he was at Subic Naval Air Base in the 
Philippines from May 7, 1962, to May 22, 1962.  He indicated 
that the Naval Base was 400 kilometers away from Vietnam and 
was the primary logistic supply depot for the Vietnam War Era 
1961 to 1975.  He noted that U.S. Navy, Air, and Army forces 
were already in action inside territorial Vietnam and that 
the logistics was a part of the war effort in that it was an 
accessory to the action being done.  The veteran indicated 
that he stood watch over the dock supply during this time 
period.  

VA is bound by the findings of the service department with 
respect to the type or classification of a service member's 
military service and discharge therefrom.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

The veteran's DD Form 214 reflects that he had active service 
from August 1957 to May 1962.  He had no service in the 
Republic of Vietnam at any time between February 28, 1961 and 
the date of his discharge. 

While the veteran has indicated that he performed duties at 
Subic Naval Base from May 7, 1962, to May 22, 1962, and that 
this should qualify as service during a period of war, by his 
own admission, the veteran indicated that the Naval Base was 
not in Vietnam. 

While the Board acknowledges the veteran's contention that 
the definition of "wartime service" should be broadened to 
include his service, particularly because he was placed in 
peril while serving overseas, the Board notes that it has no 
authority to alter the legal criteria governing basic 
eligibility for pension benefits. 

In sum, the appellant has no qualifying military service that 
would convey veteran wartime status.  In reviewing a 
comparable factual scenario, the U. S. Court of Appeals for 
Veterans Claims has held that where the law and not the 
evidence is dispositive of an claimant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appellant has not 
stated a legal claim for pension upon which relief may be 
granted, and the appeal must be denied.

Residuals of a Left Ankle Fracture

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2000).

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

A review of the record demonstrates that the RO granted 
service connection for residuals of a fracture of the left 
ankle in a September 1980 rating determination and assigned a 
noncompensable disability evaluation.  In an August 1992 
rating determination, the RO increased the veteran's 
disability evaluation from noncompensable to 10 percent, 
following a July 1992 VA examination.  

In March 1998, the veteran requested an increased evaluation 
for his service-connected ankle disability.  

At the time of an April 1998 VA examination, the veteran 
reported having pain in his left ankle.  Physical examination 
revealed that the veteran had dorsiflexion from 0 to 10 
degrees and plantar flexion from 0 to 30 degrees.  The 
examiner noted that it was painful for the veteran when he 
dorsiflexed his ankle from 10 to 20 degrees.  

The veteran had facial grimace with the movement of the left 
ankle.  The examiner noted that the veteran walked with a 
slight limp of the left foot.  A diagnosis of a healed 
fracture of the left distal fibula was rendered.

In a February 1999 rating determination, the RO continued the 
10 percent disability evaluation for the residuals of the 
fracture of the left ankle.  

In his July 1999 notice of disagreement, the veteran reported 
that his ankle condition had become arthritic.  He stated 
that he had a hard time walking with a cane.  

At the time of his June 2000 hearing, the veteran testified 
that he had severe pain in his left ankle.  

The veteran was afforded an additional VA examination in July 
2000.  At the time of the examination, the veteran reported 
having pain in his left ankle.  He indicated that he had pain 
in his left ankle with stiffness and that he could not endure 
long standing and walking.  He stated that he had flare-ups 
with his left ankle four to five times per month with 
swelling.  He noted that cold weather aggravated his 
symptoms.  He reported that he used a cane during flare-ups.  
The examiner noted a facial grimace when the veteran 
dorsiflexed his ankle.  Flexion of the ankle was from 0 to 10 
degrees, with plantar flexion from 0 to 30 degrees.  Flexion 
on flare-ups was from 0 to 5 degrees and from 0 to 20 degrees 
for plantar flexion.  A diagnosis of residuals of a healed 
left ankle fracture with limitation of motion was rendered.  

In a May 1998 report, received in August 2000, the veteran's 
private physician, J. C., M.D., indicated that the veteran 
had persistent pain in the left ankle.  Dr. C. noted that the 
veteran could not stand long on his left foot because of 
pain.  A diagnosis of residuals of a fracture of the left 
ankle leading to degenerative or traumatic arthritis, was 
rendered.  

In November 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having moderate to severe pain over his left ankle.  
He noted that the condition was aggravated by cold weather.  
He indicated that the pain was constant and that he had no 
motion during flare-ups.  The veteran reported that he walked 
with a cane due to left ankle pain or weight bearing.  
Passive and active ranges of motion were as follows:  
dorsiflexion 0 to 20 degrees; plantar flexion 0 to 10 
degrees; and eversion and inversion to 0 degrees.  Pain was 
present beyond the above noted degrees.  Range of motion was 
limited by pain and bone block due to a malunited lateral 
malleolus.  The veteran had no push off in his gait due to no 
plantar flexion of the left foot.  X-rays of the left ankle 
revealed minimal osteoarthritic change in the left ankle 
joint with joint relationships normally maintained.  A 
diagnosis of post-traumatic arthritis of the left ankle was 
rendered.  The examiner indicated that the veteran had a 
healed malunited fracture of the lateral malleolus, left 
(distal third fibula) resulting in disruption of the mortise 
of the ankle joint, causing severe limitation of motion to 
plantar flexion, eversion, and inversion of the left ankle.  

In a June 2001 rating determination, the RO increased the 
veteran's disability evaluation from 10 to 20 percent, and 
reclassified the disability as residuals of a left ankle 
fracture with traumatic arthritis.  

The Board is of the opinion that the criteria for an 
evaluation in excess of 20 percent for the veteran's service-
connected left ankle disability have not been met.  The 
veteran has been given the highest possible disability 
evaluation under Diagnostic Code 5271.  Ankylosis has not 
been demonstrated at the time of any VA examination.  Thus, 
an increased evaluation is not warranted under Diagnostic 
Code 5270.

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  In DeLuca v. Brown, 8 Vet. App. 202 (1995) 
the United States Court for Veterans Claims (Court), held 
that a disability may be evaluated apart from the rating 
schedule and granted an increased rating on the basis of 
impairment envisioned under the provisions of 38 C.F.R. §§ 
4.40, 4.45.

The Board notes that the veteran has complained of continuous 
pain in his ankle throughout the entire appeal period.  Ankle 
pain has also been noted on each VA examination that has been 
performed.  However, based upon the objective medical 
findings there is no clinical objective pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a higher evaluation 
under these criteria.  Specifically, loss of functioning 
arising from pain and weakness does not raise the veteran's 
level disability to that akin to ankylosis. 

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary of Veterans Affairs shall from time to time 
readjust this schedule of ratings in accordance with 
experience. Further, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  It is 
further provided in subsection (c) that in cases in which 
application of the schedule is not understood or the 
propriety of an extraschedular rating is questionable may be 
submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case is a left ankle disability.  
In the case at hand, there is evidence showing that the 
veteran has many nonservice-connected disabilities.  
Moreover, he has not been recently hospitalized for his left 
ankle disability.

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.

Period of the Evaluation

The RO determined that the effective date of the 20 percent 
evaluation would be controlled by the date of a May 31, 2000 
claim.  Our review reflects that the correspondence from the 
veteran is confusing.  However, there had been a prior claim, 
a notice of disagreement, a statement of the case and 
correspondence that may have satisfied the requirement of a 
substantive appeal.  

The next issue is whether the evaluation should predate the 
May effective date assigned by the RO.  In this regard, the 
veteran was competent to assert that he was worse and his 
statements are evidence.  Although the 1998 and 2000 VA 
examinations have different results, the 2000 examination 
tested inversion and eversion whereas the 1998 examination 
did not.  Therefore, the Board is unable to determine if the 
veteran became worse on the date of the November 2000 
examination.  Rather, it appears that the November 2000 
examination was just more complete.  We conclude that the 
November 2000 examination merely confirmed the veteran's lay 
statements; and that the April 1998 examination is less 
probative because it did not test all ranges of motion.  
Therefore, the effective date shall be governed by the March 
1998 lay assertion of an increase in severity.


ORDER

Basic eligibility for nonservice-connected pension purposes 
is denied.

An evaluation in excess of 20 percent for residuals of a 
fracture of the left ankle with arthritis is denied.

An evaluation in excess of 20 percent for residuals of a left 
ankle fracture prior to May 31, 2000 is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

